ORDER
This case comes before us on a petition for writ of habeas corpus wherein petitioner seeks admission to bail pending his trial on robbery and murder charges. A Superior Court judge has denied bail, having determined that the state had met its burden of establishing that proof of petitioner’s guilt is evident and the presumption great. However, after hearing argument and reviewing the memoranda and transcript filed herein, we believe that despite the determination as to proof of guilt, this matter should be returned to the Superior Court to afford the hearing justice the opportunity to exercise his discretion on the question of bail pending trial in accordance with our rulings in Fountaine v. Mullen, 117 R.I. 262, 366 A.2d 1138 (1976) and State v. Abbott, 113 R.I. 430, 322 A.2d 33 (1974).
Accordingly, the petition for writ of ha-beas corpus is hereby remanded to the Superior Court so that the hearing justice may exercise his discretion on the question of bail as herein provided.
SHEA, J., did not participate.